Exhibit 10.12

AGREEMENT made as of the 1st day of August, 2016, by and between CBS Radio Inc.
(“CBS”), a business unit of CBS Corporation, having an address at 1271 Avenue of
the Americas, New York, New York 10020 and ROBERT PHILIPS (“Executive”), whose
address is 1116 Somerset Place, Lutherville, MD 21093.

W I T N E S S E T H:

WHEREAS, CBS desires to secure the services of Executive as Chief Revenue
Officer, and Executive is willing to perform such services, upon the terms,
provisions and conditions hereinafter set forth;

NOW, THEREFORE, in consideration of the promises and the mutual covenants
hereinafter contained, it is agreed upon between CBS and Executive as follows:

1. (a) CBS shall employ Executive, and Executive shall hereby accept employment
as Chief Revenue Officer for a two (2) year, five (5) month term commencing
August 1, 2016 and ending December 31, 2018 (the “Employment Term”). Should
Executive remain employed by CBS or CBS Corporation following the expiration of
the Employment Term, the Executive’s status shall be as an “at-will” employee,
subject to such terms and conditions of employment as CBS or CBS Corporation, as
applicable, may in its sole discretion implement.

(b) Executive shall perform such services as are consistent with Executive’s
position as Chief Revenue Officer, and other reasonable duties that may be
assigned from time to time. Executive shall report to the President of CBS Radio
or such other person as may be designated by the President of CBS Radio.

2. (a) CBS agrees to pay Executive, and Executive agrees to accept from CBS for
Executive’s services hereunder, an annual base salary of Five Hundred Thousand
Dollars ($5oo,ooo). Base salary shall be payable in accordance with the regular
payroll practices of CBS.

 

- 1 -



--------------------------------------------------------------------------------

(b) CBS agrees Executive shall be eligible to be considered for participation in
the CBS Short-Term Incentive plan (“STIP”), i.e. CBS Corporation’s current bonus
plan, or any successor plans to STIP. Executive shall have an annual bonus
target equal to Sixty percent (6o%) of Executive’s base salary; provided,
however, for calendar year 2016 only, Executive’s annual bonus target shall be
Thirty percent (30%) pursuant to STIP as it applies to Executive’s position as
Senior Vice President Sales, and thirty percent (30%) pursuant to the bonus plan
as it applies to Executive’s previous position as Senior Vice President, Market
Manager, Baltimore and Executive’s performance against criteria established by
CBS for the 2016 calendar year. Since STIP is administered under procedures that
are not subject to contractual arrangements, eligibility for consideration is no
guarantee of actual participation (or of meeting any target amounts), and the
precise amount, form and timing of these awards, if any, shall be determined on
an annual basis at the sole discretion of the Board of Directors of CBS
Corporation, or the appropriate committee of such Board. Executive’s bonus for
any calendar year shall be payable, less applicable deductions and withholding
taxes, by February 28th of the following year.

(c) CBS further agrees that Executive shall be eligible to be considered for
participation in the CBS Corporation Long-Term Incentive Plan (“LTIP”), i.e.,
CBS Corporation’s current long-term incentive plan, or any successor plans to
LTIP, with an annual LTIP target of Two Hundred Thousand Dollars ($200,000).
Since the LTIP is administered under procedures that are not subject to
contractual arrangements,

 

- 2 -



--------------------------------------------------------------------------------

eligibility for consideration is no guarantee of actual participation (or of
meeting any target amounts), and the precise amount, form and timing of these
awards, if any, shall be determined on an annual basis at the sole discretion of
the Board of Directors of CBS Corporation, or the appropriate committee of such
Board.

3. (a) Executive shall be eligible to participate in all plans now existing or
hereafter adopted for the general benefit of CBS employees for the period of
such plans’ existence, subject to the provisions of such plans as the same may
be in effect from time to time unless otherwise prescribed. Executive shall also
be eligible to participate in other CBS benefit plans in which participation is
limited to CBS executives in positions comparable to or lesser than Executive’s.
Since plans in this latter category are administered under procedures that are
not subject to contractual arrangements, eligibility for consideration is no
guarantee of actual participation because the discretion of the Board of
Directors of CBS Corporation, or that of the appropriate committee of such
Board, in granting participation, is absolute. To the extent Executive
participates in any benefit plan, such participation shall be based upon
Executive’s base salary, unless otherwise indicated in the plan document.

(b) Executive shall be eligible for five (5) weeks of vacation per calendar
year. In the event of termination, Executive’s vacation time shall be paid out
in accordance with CBS policy.

4. Executive agrees to devote all business time and attention to the affairs of
CBS, except during vacation periods and reasonable periods of illness or other
incapacity consistent with the practices of CBS for executives in comparable
positions. Executive further agrees that Executive’s services shall be
completely exclusive to CBS during the Employment Term and that Executive will
fulfill all fiduciary duties and exhibit a duty of loyalty to CBS at all times.
Executive also agrees to comply with all applicable CBS and CBS Corporation
policies, as may be amended from time to time.

 

- 3 -



--------------------------------------------------------------------------------

5. (a) Executive acknowledges that Executive has been furnished a copy of CBS
Corporation’s 2016 Business Conduct Statement (“BCS”). Executive represents and
warrants that Executive has read and fully understands all of the requirements
thereof, and that Executive is in full compliance with the terms of the BCS.
Executive further represents and warrants that at all times during the
Employment Term, Executive shall perform Executive’s services hereunder in full
compliance with the BCS, and with any revisions thereof or additions thereto.

(b) During the Employment Term, except as authorized by CBS, Executive shall not
(i) give any interviews or speeches, or (ii) prepare or assist any person or
entity in the preparation of any books, articles, television or motion picture
productions or other creations, in either case, concerning CBS, CBS Corporation
or any of CBS Corporation’s affiliated companies or any of their respective
officers, directors, agents, employees, suppliers or customers.

(c) Executive shall act at all times with due regard to public morals,
conventions and CBS policies. If Executive shall have committed or does commit
any act, or if Executive shall have conducted or does conduct himself/herself in
a manner, which shall be an offense involving moral turpitude under federal,
state or local laws, or which might tend to bring Executive to public disrepute,
contempt, scandal or ridicule, or which might tend to reflect unfavorably upon
CBS or CBS Corporation, CBS shall have the right to terminate this Agreement
upon notice to Executive given at any time following the date on which the
commission of such act, or such conduct, shall have become known to CBS.

 

- 4 -



--------------------------------------------------------------------------------

6. Executive acknowledges that CBS is an equal opportunity employer. Executive
represents and warrants that Executive has read and fully understands the CBS
Equal Employment Opportunity (“EEO”) policy and that Executive is in full
compliance with the terms of the EEO policy. Executive further represents and
warrants that Executive will comply with the EEO policy and with applicable
Federal, state and local laws prohibiting discrimination on the basis of race,
color, national origin, religion, sex, age, disability, alienage or citizenship
status, sexual orientation, veteran’s status, gender identity or gender
expression, marital status, height or weight, genetic information or any other
characteristic protected by law or CBS policy during the Employment Term.

7. (a) In the event of Executive’s death, base salary payments and all other
compensation to be paid pursuant to this Agreement shall cease immediately and
this Agreement shall terminate at the time of death; provided, however, the
estate of Executive shall receive any base salary and any other earned
compensation due and not yet paid through the date of Executive’s death and any
accrued but unused vacation to which Executive was entitled. The payments
provided for in this paragraph 7(a), in the event of death shall be made by
February 28th of the calendar year following the calendar year of Executive’s
death.

 

- 5 -



--------------------------------------------------------------------------------

(b) If, during the Employment Term, CBS properly terminates the employment of
Executive for Cause, which for these purposes is defined as (i) dishonesty,
fraud, misappropriation or embezzlement on the part of Executive, (ii)
conviction for criminal activity other than minor traffic offenses,
(iii) Executive’s repeated willful failure to perform services hereunder, or
(iv) Executive’s breach of the provisions of paragraphs 4, 5, 6, 8, 9, 10, 11,
12 or 13 hereof, then CBS shall immediately have the right to terminate this
Agreement without further obligation of any nature, including but not limited to
the payment of cash compensation, the vesting of equity compensation, and/or the
accrual of vacation time , except for the payment of vested benefits and/ or
allowing Executive to be eligible for medical and dental benefits as required by
law (each of the following: (i), (ii), (iii) and (iv) shall individually
constitute “Cause”). If, during the Employment Term, CBS terminates the
employment of Executive on account of Executive’s disability or other
incapacity, then CBS shall have no further obligation to Executive hereunder;
provided, however, that in the event of Executive’s disability or other
incapacity CBS may terminate this Agreement effective only after the expiration
of a period the length of which shall be determined by the CBS Human Resources
Department pursuant to the then applicable CBS short-term and long-term
disability programs. Notwithstanding the foregoing, Executive shall be entitled
to receive any base salary due and not yet paid and any accrued but unused
vacation should Executive’s employment be terminated pursuant to this Paragraph
7(b).

(c) If, during the Employment Term, the employment of Executive by CBS is
terminated other than for Cause (as defined above), death, disability or other
incapacity (hereinafter collectively referred to as “Termination Other Than for
Cause”), then, upon execution of a release that becomes effective and
irrevocable as provided in paragraph 19 below, Executive shall be entitled to
receive the greater of (A) Executive’s then current base Salary described in
paragraph 2(a) payable in accordance with CBS’s

 

- 6 -



--------------------------------------------------------------------------------

then effective payroll practices for the number of weeks remaining in the
Employment Term, or (B) an amount that would be paid under CBS’s then current
Severance Policy, if greater, as if CBS and Executive had not entered into this
agreement (either (A) or (B) being the “Severance Payment”). Executive shall
also be eligible to receive a payment for any bonuses earned up to the date that
Executive is subject to a Termination Other Than for Cause under only the CBS
Radio Station Management and Sales Management Compensation plan (the “bonus
plan”), subject to the limitations set forth above in paragraph 2(b). Subject to
the provisions of paragraph 11, Executive shall be required to mitigate the
Severance Payment by seeking other employment following the date of termination
of Executive’s employment, and any compensation earned by Executive shall be
deducted from the amount of continued salary due; provided, that mitigation
shall not be required, and no reduction for other compensation shall be made for
the first two (2) months after the termination of Executive’s employment. During
the mitigation period, Executive’s failure to conduct a good faith search for
comparable employment shall relieve CBS of all further obligations to pay
Executive under this Paragraph 7(c). Executive shall provide CBS with an
accounting of Executive’s efforts to find other employment within fifteen
(15) days of receiving a written request from CBS to do so. The Severance
Payment provided for in this Paragraph 7(c) is in lieu of any other severance
payment or protection under any plan that may now or hereafter exist and shall
be the sole and exclusive compensation payable in the event of a Termination
Other Than for Cause. For the avoidance of doubt, following Executive’s
Termination Other Than for Cause, CBS shall have no further obligation to
Executive of any nature, including but not limited to the payment of cash
compensation, the vesting of equity

 

- 7 -



--------------------------------------------------------------------------------

compensation, and/or the accrual of vacation time, except for the payments and
benefit entitlements expressly provided for in this Paragraph 7(c).
Notwithstanding the foregoing, Executive shall be entitled to receive any base
salary due and not yet paid and any accrued but unused vacation should
Executive’s employment be terminated pursuant to this Paragraph 7(c), and in the
event of Executive’s death, Executive’s estate shall receive any severance
payment due and not yet paid through the date of Executive’s death. Nothing
herein shall obligate CBS to utilize Executive’s services. If the employment of
Executive is terminated by CBS for Cause or by reason of Executive’s disability,
incapacity or death, this Paragraph 7(c) shall not be applicable. To the extent
payments provided for in this Paragraph 7(c) are payable to Executive, such
payments shall be made in accordance with CBS’s then effective payroll practices
(Executive’s “Regular Payroll Amount”) as follows:

 

  i. beginning on the regular payroll date (“Regular Payroll Dates”) following
the date Executive is terminated other than for Cause from Executive’s position,
Executive will receive Executive’s Regular Payroll Amount on the Regular Payroll
Dates that occur prior to March 15th of the year following the year in which
Executive was terminated other than for Cause from Executive’s position;

 

  ii.

beginning with the first Regular Payroll Date on or after March 15th of the year
following the year in which Executive is terminated other than for Cause from
Executive’s position, Executive will receive Executive’s Regular Payroll Amount,
to the extent a balance, if any, remains due, until Executive has received an
amount equal to the maximum amount permitted to be paid pursuant to Treasury
Regulation Section 1.409A-1(b)(9)(iii)(A) (i.e., the lesser of two

 

- 8 -



--------------------------------------------------------------------------------

  times Executive’s annualized compensation or two times the Section 401(a)(17)
limit for the year in which Executive is terminated other than for Cause from
Executive’s position, which amount is $530,000 for 2016) provided, however, that
in no event shall payment be made to Executive pursuant to this paragraph
7(c)(ii) later than December 31st of the second year following the year in which
Executive was terminated other than for Cause from Executive’s position; and

 

  iii. the balance of Executive’s Regular Payroll Amount, to the extent any
remains due, will be paid to Executive by payment of Executive’s Regular Payroll
Amount on Executive’s Regular Payroll Dates beginning with the regular payroll
date that follows the date of the final payment pursuant to paragraph 7(c)(ii);

provided, however, that in the event that Executive is a “specified employee”
(within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended, and the rules and regulations promulgated thereunder (“Code
Section 409A”) and as determined pursuant to procedures adopted by the Company)
and has actually, or is deemed to have, incurred a “separation from service”
within the meaning of Code Section 409A (“409A Termination”) and if any portion
of Executive’s Regular Payroll Amount that would be paid to the Executive (for
termination other than for Cause) during the six-month period following such
409A Termination constitutes deferred compensation (within the meaning of Code
Section 409A), such portion shall be paid to Executive on the earlier of (A) the
first business day of the seventh month following the month in which Executive’s
409A Termination occurs or (B) Executive’s death (the applicable date, the
“Permissible Payment Date”) rather than as described in paragraph 7(c)(i),(ii)
or (iii), as applicable, and remaining payments of base salary, if any, shall be

 

- 9 -



--------------------------------------------------------------------------------

paid to Executive or to Executive’s estate, as applicable, by payment of
Executive’s Regular Payroll Amount on Executive’s Regular Payroll Dates
commencing with the Regular Payroll Date that follows the Permissible Date. Each
payment pursuant to this paragraph 7(c)(i), (ii) and (iii) shall be regarded as
a separate payment and not one of a series of payments for purposes of Code
Section 409A.

Further, to the extent that a Termination Other Than for Cause is considered a
“separation from service” within the meaning of Code Section 409A and which
results in the Executive’s loss of eligibility for medical and/or dental
benefits under CBS’ then effective benefit plans, Executive shall receive CBS
medical and/or dental insurance coverage for Executive and, if applicable, any
eligible dependents, to the extent permitted under the terms of the applicable
plans, and at Executive’s then-existing contribution level, on an after-tax
basis, until the earlier of: (a) the date that Executive is no longer receiving
Severance Payments; or (b) the date on which Executive becomes eligible for
medical and dental coverage from a third-party employer. The cost of CBS’s share
of the contribution for this medical and/or dental insurance coverage shall be
reported as taxable income to the Executive. After the extended coverage
provided for in this paragraph ends, Executive and, if applicable, any eligible
dependents may be entitled to elect coverage under the benefit plans at their
own expense in accordance with the Consolidated Omnibus Budget Reconciliation
Act, 29 U.S.C. section 1161 et seq. (“COBRA”) and the terms of such plans. The
parties agree that, consistent with the provisions of Code Section 409A, the
following in-kind benefit rules shall also apply: (a) the amount of in-kind
benefits paid during a calendar year will not affect the in-kind benefits in any
other calendar year; and (b) Executive’s right to in-kind benefits is not
subject to liquidation or exchange for another benefit.

 

- 10 -



--------------------------------------------------------------------------------

(d) For the avoidance of doubt, Executive acknowledges that Executive shall not
be entitled to receive any severance payments upon the expiration of this
Agreement if Executive continues to be employed on an “at-will” basis following
the expiration of this Agreement, provided, that if Executive resigns at the end
of the Employment Term because no reasonable successor contract is agreed upon,
then Executive shall be eligible to receive a severance payment under CBS’s then
current severance policy (using a service date of February 1, 1989) and
Executive agrees that the provisions of paragraph 11 shall apply to the time
period during which Executive receives severance payments from CBS. Executive
further acknowledges that Executive shall not be eligible to accrue additional
vacation while receiving the Severance Payment provided for in paragraph 7(c),
above.

(e) If Executive’s employment with CBS terminates for any reason, then, unless
otherwise determined by the Senior Executive Vice President, Chief Legal Officer
of CBS Corporation, Executive shall automatically be deemed to have resigned at
that time from any and all officer or director positions that Executive may have
held with CBS or any of CBS Corporation’s affiliated companies and all board
seats or other positions in other entities Executive held on behalf of CBS,
including any fiduciary positions (including as a trustee) Executive holds with
respect to any employee benefit plans or trusts established by CBS or CBS
Corporation. Executive agrees that this Agreement shall serve as written notice
of resignation in this circumstance. If, however, for any reason this Paragraph
7(e) is deemed insufficient to effectuate such resignation,

 

- 11 -



--------------------------------------------------------------------------------

Executive agrees to execute, upon the request of CBS, CBS Corporation or any of
CBS Corporation’s affiliated companies, any documents or instruments which CBS
or CBS Corporation may deem necessary or desirable to effectuate such
resignation or resignations, and Executive hereby authorizes the Secretary and
any Assistant Secretary of CBS, CBS Corporation or any of CBS Corporation’s
affiliated companies to execute any such documents or instruments as Executive’s
attorney-in-fact.

(f) At CBS’s request, Executive will disclose to CBS all passwords to all
password protected files, software and hardware which have been created or
protected by Executive and which are on CBS’s computers.

8. CBS shall own all right, title and interest for the maximum time period
available under applicable law to the results of Executive’s services and all
artistic materials and intellectual properties which are, in whole or in part,
created, developed or produced by Executive during the Employment Term and which
are suggested by or related to Executive’s employment hereunder or any
activities to which Executive is assigned, and Executive shall not have or claim
to have any right, title or interest therein of any kind or nature. Executive
hereby undertakes and covenants to do all such further acts and execute all such
further assignments, documents and instruments (including, without limitation,
patent and copyright registrations and applications) as CBS may from time to
time require or request to effectuate this Paragraph 8, and in the event
Executive fails to do so within fifteen (15) days of receiving written notice
from CBS requesting the same, Executive hereby appoints CBS to execute such
documents and instruments in its name and on its behalf as its duly authorized
attorney and this appointment shall be deemed to be a power coupled with an
interest and shall be irrevocable.

 

- 12 -



--------------------------------------------------------------------------------

9. Executive agrees that, during the Employment Term and for one (1) year
thereafter, Executive shall not, in any communications with the press or other
media or any customer, client or supplier of CBS, CBS Corporation or any of CBS
Corporation’s affiliated companies, criticize, ridicule or make any statement
which disparages or is derogatory of CBS, CBS Corporation or any of CBS
Corporation’s affiliated companies or any of their respective directors or
senior officers.

10. Executive agrees that, during the Employment Term and for one (1) year
thereafter, Executive shall not, directly or indirectly: (i) employ or solicit
the employment of any person who is then or has been within six ( 6) months
prior thereto, an employee of CBS; CBS Corporation or any of CBS Corporation’s
affiliated companies; or (ii) do any act or thing to cause, bring about, or
induce any interference with, disturbance to, or interruption of any of the
then-existing relationships (whether or not such relationships have been reduced
to formal contracts) of CBS, CBS Corporation or any of CBS Corporation’s
affiliated companies with any customer, employee, consultant or supplier. Should
CBS have reason to believe Executive is violating the terms of this Paragraph
10, CBS may contact any individual(s) necessary to (a) determine the existence
of a violation and (b) enforce this Paragraph 10, without being deemed to have
violated the confidentiality terms of any written agreement between Executive
and CBS or CBS Corporation.

 

- 13 -



--------------------------------------------------------------------------------

11. (a) Executive agrees that Executive’s employment with CBS is on an exclusive
basis and that, while Executive is employed by CBS, Executive will not engage in
any other business activity which is in conflict with Executive’s duties and
obligations (including Executive’s commitment of time) under this Agreement.
Executive agrees that, during the Non-Compete Period (as defined below),
Executive shall not directly or indirectly engage in or participate as an owner,
partner, member, stockholder, officer, employee, director, agent of or
consultant for any business competitive with any business of CBS, without the
written consent of CBS; provided, however, that this provision shall not prevent
Executive from investing as less than a one (1%) percent stockholder in the
securities of any company listed on a national securities exchange or quoted on
an automated quotation system. The Non-Compete Period shall cover the entire
Employment Term; provided, however, that, if Executive’s employment terminates
before the then scheduled end of the Employment Term, the Non-Compete Period
shall terminate on the earlier of: (i) the date that base salary continuation
payments (or severance) are no longer being made to Executive pursuant to
paragraph 7(c) or 7(d); or (ii) on a date on which Executive makes the election
under paragraph 11(b) subject to CBS’s acceptance of Executive’s written request
(which relates to Executive’s ability to terminate certain obligations under
this paragraph 11(a) in exchange for waiving Executive’s right to certain
compensation). If Executive’s employment terminates for Cause before the then
scheduled end of the Employment Term, the Non-Compete Period shall terminate on
the date that is nine (9) months after Executive’s date of termination.

 

- 14 -



--------------------------------------------------------------------------------

(b) If Executive’s employment terminates without Cause before the then scheduled
end of the Employment Agreement, your obligations under paragraph 11(a) shall
cease provided that you notify CBS in writing that you wish to waive your right
to receive, or to continue to receive, payments and benefits provided under
paragraph 7(c) and CBS agrees in its sole discretion to terminate your
obligations under paragraph 11(a), provided that no such agreement by CBS shall
be required after sixty (6o) days from the date Executive’s employment
terminates without Cause (but not under any other provision in this Agreement).

12. Executive agrees that during Executive’s employment hereunder and at any
time thereafter, (i) Executive shall not use for any purpose other than the duly
authorized business of CBS or CBS Corporation, or disclose to any third party,
any information relating to CBS, CBS Corporation, or any of CBS Corporation’s
affiliated companies which is proprietary to CBS, CBS Corporation or any of CBS
Corporation’s affiliated companies (“Confidential Information”), including any
trade secret or any written (including in any electronic form) or oral
communication incorporating Confidential Information in any way (except as may
be required by law or in the performance of Executive’s duties under this
Agreement consistent with CBS’ policies); and (ii) Executive will comply with
any and all confidentiality obligations of CBS to a third party, whether arising
under a written agreement or otherwise. Information shall not be deemed
Confidential Information which (x) is or becomes generally available to the
public other than as a result of a disclosure by Executive or at Executive’s
direction or by any other person who directly or indirectly receives such
information from Executive, or (y) is or becomes available to Executive on a
non-confidential basis from a source which is entitled to disclose it to
Executive.

 

- 15 -



--------------------------------------------------------------------------------

13. (a) Executive agrees that during the Employment Term and for one (1) year
thereafter and, if longer, during the pendency of any litigation or other
proceeding, (x) Executive shall not communicate with anyone (other than
Executive’s own attorneys and tax advisors), except to the extent necessary in
the performance of Executive’s duties under this Agreement, with respect to the
facts or subject matter of any pending or potential litigation, or regulatory or
administrative proceeding involving CBS, CBS Corporation or any of CBS
Corporation’s affiliated companies, other than any litigation or other
proceeding in which Executive is a party-in-opposition, without giving prior
notice to CBS or its counsel; and (y) in the event that any other party attempts
to obtain information or documents from Executive with respect to such matters,
either through formal legal process such as a subpoena or by informal means such
as interviews, Executive shall promptly notify CBS or its counsel before
providing any information or documents.

(b) Executive agrees to cooperate with CBS and its attorneys, both during and
after the termination of Executive’s employment, in connection with any
litigation or other proceeding arising out of or relating to matters in which
Executive was involved prior to the termination of Executive’s employment.
Executive’s cooperation shall include, without limitation, providing assistance
to CBS’s counsel, experts or consultants, and providing truthful testimony in
pretrial and trial or hearing proceedings and any travel related to Executive’s
attendance at such proceedings. In the event that Executive’s cooperation is
requested after the termination of Executive’s employment, CBS will (x) seek to
minimize interruptions to Executive’s schedule to the extent consistent with its
interests in the matter; and (y) reimburse Executive for all reasonable and
appropriate out-of-pocket expenses in a manner consistent with CBS policy, but
in no event later than December 31st of the year following the year in which
Executive incurs the related expenses.

 

- 16 -



--------------------------------------------------------------------------------

(c) Executive agrees that Executive will not testify voluntarily in any lawsuit
or other proceeding which directly or indirectly involves CBS, CBS Corporation
or any of CBS Corporation’s affiliated companies, or which may create the
impression that such testimony is endorsed or approved by CBS, CBS Corporation
or any of CBS Corporation’s affiliated companies, without advance notice
(including the general nature of the testimony) to and, if such testimony is
without subpoena or other compulsory legal process the approval of, the Senior
Executive Vice President, Chief Legal Officer of CBS Corporation.

14. CBS has entered into this Agreement in order to obtain the benefit of
Executive’s unique skills, talent, and experience. Executive acknowledges and
agrees that any violation of paragraphs 4 through 6 or 8 through 13 of this
Agreement will result in irreparable damage to CBS, and, accordingly, CBS may
obtain injunctive and other equitable relief for any breach or threatened breach
of such paragraphs, in addition to any other remedies available to CBS, and
Executive hereby consents and agrees to exclusive personal jurisdiction in any
state or federal court located in the City of New York, Borough of Manhattan.

15. Except as provided in paragraph 14 of this Agreement, if any disagreement or
dispute whatsoever shall arise between the parties concerning this Agreement
(including the documents referenced herein) or Executive’s employment with CBS
(a “Matter In Dispute”), the parties hereto agree that such Matter In Dispute
shall be privately arbitrated rather than contested in a court of law before a
judge or jury. Any

 

- 17 -



--------------------------------------------------------------------------------

and all Matters In Dispute must be brought in the parties’ individual
capacities, and not as a plaintiff or class member in any purported class or
representative proceeding. Thus, by agreeing to the terms of this agreement,
Executive is hereby waiving any right Executive might otherwise have to litigate
a Matter In Dispute as a class or representative proceeding. Any and all Matters
In Dispute shall be submitted to arbitration before JAMS Employment Practice,
and a neutral arbitrator will be selected in a manner consistent with JAMS
Employment Arbitration Rules (“Rules”). Such arbitration shall be confidential
and private and conducted in accordance with the Rules. Any such arbitration
proceeding shall take place in New York City before a single arbitrator (rather
than a panel of arbitrators). The parties agree that the arbitrator shall have
no authority to award any punitive or exemplary damages and waive, to the full
extent permitted by law, any right to recover such damages in such arbitration.
Each party shall bear its respective costs (including attorney’s fees, and there
shall be no award of attorney’s fees). This Agreement is governed by the Federal
Arbitration Act, 9 U.S.C. §1 et seq. (“FAA”). Judgment upon the final award
rendered by such arbitrator may be entered in any court having jurisdiction
thereof, and nothing herein shall preclude either Executive or CBS from bringing
any proceeding permitted by the FAA concerning the arbitration process.

16. Executive represents and warrants:

(a) that Executive has capacity to enter into this Agreement,

(b) that Executive has entered into this Agreement voluntarily and with a full
understanding of its terms, and

 

- 18 -



--------------------------------------------------------------------------------

(c) that Executive is not subject to restrictive covenants or other contractual
limitations with any other employer, company, entity or person that would be
breached by Executive becoming a party to this Agreement.

17. This Agreement contains the entire understanding of the parties with respect
to the subject matter thereof, supersedes any and all prior agreements of the
parties with respect to the subject matter thereof, and cannot be changed or
extended except by a writing signed by both parties hereto. This Agreement shall
be binding upon and inure to the benefit of the parties and their respective
legal representatives, executors, heirs, administrators, successors and assigns;
provided, however, that Executive shall have no right to assign this Agreement
or delegate Executive’s obligations hereunder. This Agreement may be assigned by
CBS to another majority-owned subsidiary of CBS Corporation or any successor in
interest thereto. This Agreement and all matters and issues collateral thereto
shall be governed by the laws of the State of New York applicable to contracts
entered into and performed entirely within the State of New York, with respect
to the determination of any claim, dispute or disagreement, which may arise out
of the interpretation, performance or breach of this Agreement. If any provision
of this Agreement, as applied to either party or to any circumstance, shall be
adjudged by a court or duly appointed arbitrator to be void or unenforceable,
the same shall in no way affect any other provision of this Agreement or the
validity or enforceability thereof.

 

- 19 -



--------------------------------------------------------------------------------

18. To the extent applicable, it is intended that the compensation arrangements
under this Agreement be in full compliance with Code Section 409A. This
Agreement shall be construed in a manner to give effect to such intention. In no
event whatsoever (including, but not limited to as a result of this paragraph 18
or otherwise) shall CBS be liable for any tax, interest or penalties that may be
imposed on Executive (or Executive’s beneficiaries, successors or
representatives) under Code Section 409A. Neither CBS, CBS Corporation nor any
of CBS Corporation’s affiliates shall have any obligation to indemnify or
otherwise hold Executive harmless from any or all such taxes, interest or
penalties, or liability for any damages related thereto. Executive acknowledges
that Executive has been advised to obtain independent legal, tax or other
counsel in connection with Code Section 409A.

19. Notwithstanding any provision herein to the contrary, CBS’s obligation to
make the payments provided for in paragraph 7(c) shall be conditioned on
Executive’s execution of an effective release (with all periods for revocation
set forth therein having expired), such date the “Release Effective Date,” in
favor of CBS and its affiliated companies in a form satisfactory to CBS within
45 days following Executive’s termination from Executive’s position; provided,
however, that if, at the time any severance payments are scheduled to be paid to
Executive pursuant to paragraph 7(c) Executive has not executed a release that
has become effective and irrevocable in its entirety, then any such severance
payments shall be held and accumulated without interest, and shall be paid to
Executive on the first Regular Payroll Date following the Release Effective
Date. Executive’s failure or refusal to sign and deliver the release or
Executive’s revocation of an executed and delivered release in accordance with
applicable laws, whether intentionally or unintentionally, will result in the
forfeiture of the payments and benefits under paragraph 7(c). Notwithstanding
the foregoing, if the 45-day period does not begin and end in the same calendar
year, then the Release

 

- 20 -



--------------------------------------------------------------------------------

Effective Date shall be deemed to be the later of (i) the first business day in
the year following the year in which Executive’s position is terminated or
(ii) the Release Effective Date (without regard to this proviso). In addition,
the payments and benefits described in paragraph 7(c) shall immediately cease,
and CBS shall have no further obligations to Executive with respect thereto, in
the event that Executive materially breaches any provision of paragraphs 4
through 6 and 8 through 13 hereof.

20. All notices or other communications hereunder shall be given in writing and
shall be deemed given if served personally or mailed by registered or certified
mail, return receipt requested, to the parties at their addresses above
indicated.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

CBS Radio Inc. By   LOGO [g548878g09h67.jpg]  

Anthony Ambrosio

Senior Executive Vice President,

Chief Administrative Officer and

Chief Human Resources Officer

 

By   LOGO [g548878g85j06.jpg]   Robert Philips

 

- 21 -